           Case 1:19-cv-01672-GLR Document 102 Filed 01/21/20 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND

       Chambers of                                                               101 West Lombard Street
GEORGE L. RUSSELL, III                                                          Baltimore, Maryland 21201
 United States District Judge                                                         410-962-4055


                                           January 21, 2020

MEMORANDUM TO COUNSEL RE:                               Mayor and City Council of Baltimore v.
                                                        Alex M. Azar, III, et al.
                                                        Civil Action No. GLR-19-01672

Dear Counsel:

       On January 9, 2020, the parties submitted a Joint Status Report in which Defendants
informed the Court that they have appealed the final judgments issued by the United States District
Court for the Southern District of New York, vacating the Rule that Plaintiff challenges in this case.
(ECF No. 101).

        Considering those appeals, Plaintiff shall submit a Line Filing by the close of business on
January 23, 2020, withdrawing its Motion for Preliminary Injunction (ECF No. 14) without
prejudice. Furthermore, the Court will dismiss the parties’ Cross Motions for Summary Judgment
(ECF Nos. 44, 50) without prejudice, subject to being reopened and reinstated at any time through a
joint Line Filing.

         The parties shall file a Joint Status Report within 90 days of the date of this Order.

       Despite the informal nature of this memorandum, it shall constitute an Order of this Court,
and the Clerk is directed to docket it accordingly.



                                                Very truly yours,

                                                __________/s/_____________
                                                George L. Russell, III
                                                United States District Judge
